 


110 HRES 1072 IH: Amending the Rules of the House of Representatives to require that Members post on their websites all earmark requests made to the Committee on Appropriations.
U.S. House of Representatives
2008-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1072 
IN THE HOUSE OF REPRESENTATIVES 
 
April 2, 2008 
Mrs. Boyda of Kansas (for herself and Mr. Moore of Kansas) submitted the following resolution; which was referred to the Committee on Standards of Official Conduct 
 
RESOLUTION 
Amending the Rules of the House of Representatives to require that Members post on their websites all earmark requests made to the Committee on Appropriations. 
 
 
That clause 17 of rule XXIII of the Rules of the House of Representatives is amended by adding at the end the following new paragraph: 
 
(c)Whenever any Member, Delegate, or Resident Commissioner requests of the Committee on Appropriations (or any subcommittee thereof) that a congressional earmark be included in any bill or joint resolution (or accompanying report) or in any conference report on any such bill or joint resolution (or an accompanying joint statement of managers), that Member, Delegate, or Resident Commissioner shall include the proposed recipient, amount requested, the project name, and a project description of the matter that is the subject of that congressional earmark, and post such information on his or her website within 24 hours of making that request.. 
 
